DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has not claimed priority to another application. Application 16/947,741 was filed 8/14/2020. 

Information Disclosure Statement
The IDSs submitted on 8/14/2020 was previously considered. 

Status of Claims
Applicant’s amended claims, filed 06/14/2022, have been entered. Claims 1, 2, and 4-6 have been amended. Claim 3 has been canceled. Claims 1, 2, and 4-6 are currently pending in this application and have been examined.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “audio/video system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “said client computing device” in line 17. There is insufficient antecedent basis for this limitation (a singular client computing device) in the claim. For purposes of compact prosecution, Examiner will interpret the limitation as the “client computing devices” (plural client computing devices) of lines 8, 9, 10, and 11 of claim 1 and will examine line 17 as “said client computing devices.” Claims 2 and 4-6 inherit the deficiencies noted in claim 1

Claim 1 recites the limitation “transmit said live audio and video” in line 22. There is insufficient antecedent basis for the limitations “said live audio and video” in the claim. For the purpose of compact prosecution, Examiner will interpret the limitation of line 22 as “transmit said live audio and a video.” Claims 2 and 4-6 inherit the deficiencies of claim 1. Appropriate correction is required. 

Claim 1 recites the limitation “said live auctioneer” in line 25. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner will interpret the auctioneer as the same “auctioneer” of line 21 of claim 1 and will examine claim 25 as “said [[live]] auctioneer.” Claims 2 and 4-6 inherit the deficiencies noted in claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-6 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1, 2, and 4-6 are directed to systems (see MPEP 2106.03). The analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “enabling participation in an active live auction.” 
Specifically, claim 1 (representative) recites enabling “an individual to remotely participate in an active live auction…, the system comprising:… an auction list of items to be auctioned… where said items are displayed to auction participants…so that users… participate in said live auction by bidding on said auction items…a) receive auction bids from a plurality… for an item that is being auctioned; and b) transmit bid status information… a) capture live audio of an auctioneer in real-time during said auction; and b) transmit said…audio…; and… receive text messages… and display said text messages to said auctioneer so that other entities are prevented from viewing said text messages.”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “enabling participation in an active live auction”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claim 1 are certain methods of organizing human activity because the system enables an individual to remotely participate in an active auction. Participating in an auction a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 includes additional elements such as a network, a processing device, a computer server programmed with a database and hosting a website, a plurality of client computing devices operatively connected to said computer server to form said network, and an audio/video system coupled to the network configured to capture live audio and transmit the live audio and video over the network to said client computing devices in real time. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of a network, a processing device, a computer server, a database, a website, a plurality of client computing devices, and an audio/video system configured to capture live audio and transmit the live audio and video demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “enabling participation in an active auction” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claim 1 is ineligible.
Dependent claim(s) 2 and 4-6 do not aid in the eligibility of independent claim 1 as they merely act to provide further embellishments of the abstract idea recited in claim 1. Accordingly, claim(s) 2 and 4-6 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US US 9,064,282 B1) in view of Moshal (US 2009/0299906 A1). 

Regarding claim 1, Carpenter et al., hereinafter Carpenter, discloses a system that enables an individual to remotely participate in an active live auction over a network using a processing device (abstract; Fig. 2), the system comprising: 
	a computer server, said computer server being programmed with a database that includes an auction list of items to be auctioned (Figs. 2, 4-7, and 13-16; col. 3, lines 7-40 [The system 40 may include one or more interconnected or networked computer or server systems 42 of or utilized by the auction host. The computer or server system 42 may be dedicated computer or server systems or be part of a computer or server system utilized for other purposes. As used herein the expression “computer” or “server” with respect to the auction host system may be used interchangeably, as the server may constitute a computer. Additionally, as used herein, the expression “auction host system” or similar expressions are meant to include the overall auction host system, which may include any computers, servers, communication links, software and other elements of the system that are required to provide the necessary function and operation of the auction process as it is described herein.], col. 15, lines 7-50 [During the operation of the auction host system, information may be collected and stored on the auction host computer or servers that is received from a variety of sources and that is processed and/or stored on the auction host system… data and information may be pre-cached in a queue of the auction host system so that the remote participant has no delaying in accessing and navigating through the queue data. In some auctions, an auction session may have two thousand lots or more, which requires a large amount of information to be stored and made readily available. In pre-caching the queue data for the various lots in memory, the information can be readily retrieved with little if any delay… lots may be organized in lot grids… These may be used to create a grid that dynamically loads upcoming lot information and realized prices, which allows for a very small load time for large amounts of data. The grid data may be cached on both the remote participant's system and/or on the auction host system to ensure that the remote participant only downloads the minimum amount of data when navigating the lot grid]; Examiner notes collecting and storing information on the auction host computer or servers is comparable to a server programmed with a database and lot information stored and displayed as a grid is comparable to an auction list of items to be auctioned);
	wherein said computer server hosts a website where said items are displayed to auction participants (Fig. 4; col. 6, lines 4-8 [the user may navigate or be provided with a live auction screen display, such as the screen 60 shown in FIG. 4.; Examiner notes live auction screen display is comparable to a website] in view of col. 5, lines 35-56 [Delivery of information by the auction host system to the remote auction participant may be provided with no extra software required by the remote auction participant other than the normal web browser or other applications or software that may be available on the remote participant's interface and that are typically provided with such devices. All of the applications and script may be provided on the auction host's computer or server system and only one HTTP or other connection may be needed to maintain real-time auction updates from the auction host computer or server system… live auction system provides many different features that facilitate the participation and interaction of remote auction participants with the live auction being conducted at the auction host location or venue 10. FIG. 4 shows an example of a screen display 60 that may be provided on the remote auction participant's interface device 44] and col. 4, lines 54-67 [The output from the video streaming server 42 may be transmitted as video stream from a video player (e.g. Adobe Flash video player) that may be embedded in the auction host application or website to the remote auction participants 44 through the network 46])
	a plurality of client computing devices operatively connected to said computer server to form said network (Figs. 2-7; col. 3, lines 5-40 [an auction host system 40 is shown that integrates the auction conducted in the auction room 10 with remote auction participants. The system 40 may include one or more interconnected or networked computer or server systems 42 of or utilized by the auction host… The servers 42 are in communication to remote auction participants designated generally at 44 through a communication network 46… remote auction participants each have a user interface 44A, 44B, 44C, 44D, 44E, which may be in the form of a personal computer system or other device, such as a desktop, all-in-one, laptop or notebook computer, a tablet computer, a mobile communication device, a smart phone, a PDA, or other device, that communicates with the server 42 and is capable of performing the functions described herein]), wherein said client computing devices display said website (Figs. 2-7; col. 6, lines 4-8 [the user may navigate or be provided with a live auction screen display, such as the screen 60 shown in FIG. 4.; Examiner notes live auction screen display is comparable to a website] in view of col. 4, lines 54-67 [auction host application or website to the remote auction participants 44 through the network 46] and col. 5, lines 35-56 [Delivery of information by the auction host system to the remote auction participant may be provided with no extra software required by the remote auction participant other than the normal web browser or other applications or software that may be available on the remote participant's interface and that are typically provided with such devices. All of the applications and script may be provided on the auction host's computer or server system and only one HTTP or other connection may be needed to maintain real-time auction updates from the auction host computer or server system… live auction system provides many different features that facilitate the participation and interaction of remote auction participants with the live auction being conducted at the auction host location or venue 10. FIG. 4 shows an example of a screen display 60 that may be provided on the remote auction participant's interface device 44]), so that users of said client computing devices participate in said live auction by bidding on said auction items via said client computing devices (Figs. 2-7; col. 5, lines 51-56 [The present live auction system provides many different features that facilitate the participation and interaction of remote auction participants with the live auction being conducted at the auction host location or venue 10. FIG. 4 shows an example of a screen display 60 that may be provided on the remote auction participant's interface device 44.], col. 7, lines 6-25 [By clicking or activating a bid command button 78 or other instruction, the next bid amount can be quickly placed by the remote participant. Other methods for executing bids may also be provided in the remote participant interface. The bid request or instruction is then transmitted to the auction host through the auction host system. If accepted, the placed bid may be displayed in the live auction display field 72 where it is displayed to other remote auction participants, as well, and on the displays 26, 28 and 30 of the auction host system. If after clicking the bid button 78, the participant is the highest bidder, the bid button 78 may be deactivated so that another bid may not be placed. A message or indicator may be provided indicating the button 78 is deactivated. This may include the button 78 changing in appearance, such as a different color (e.g. gray) or a message near the button or on the button surface, indicating it is deactivated. If after executing a bid, the participant is not the highest bidder, the bid button 78 may remain active and a similar indicator or no change may occur to indicate the button 78 remains active. The information bidding field 74 is updated as well.]);
	said computer server being configured to:
	a) receive auction bids from a plurality of said client computing devices for an item that is being auctioned (Figs. 2-7; col. 6, line 47 to col. 8, line 18 [By clicking or activating a bid command button 78 or other instruction, the next bid amount can be quickly placed by the remote participant. Other methods for executing bids may also be provided in the remote participant interface. The bid request or instruction is then transmitted to the auction host through the auction host system. If accepted, the placed bid may be displayed in the live auction display field 72 where it is displayed to other remote auction participants, as well, and on the displays 26, 28 and 30 of the auction host system… If after executing a bid, the participant is not the highest bidder, the bid button 78 may remain active and a similar indicator or no change may occur to indicate the button 78 remains active. The information bidding field 74 is updated as well; Examiner notes if the participant is not the highest bidder than another bid was higher and therefore the system received a plurality of bids] in view of col. 5, lines 35-56 [Delivery of information by the auction host system to the remote auction participant may be provided with no extra software required by the remote auction participant other than the normal web browser or other applications or software that may be available on the remote participant's interface and that are typically provided with such devices. All of the applications and script may be provided on the auction host's computer or server system and only one HTTP or other connection may be needed to maintain real-time auction updates from the auction host computer or server system… live auction system provides many different features that facilitate the participation and interaction of remote auction participants with the live auction being conducted at the auction host location or venue 10. FIG. 4 shows an example of a screen display 60 that may be provided on the remote auction participant's interface device 44]); and
	b) transmit bid status information to said client computing devices (Figs. 2-7; col. 6, lines 47-59 [A live auction information field 72 may also be provided on the screen. This and other information in the screen may be continuously updated in substantially real time so that the remote participant is provided with up to date information regarding the auction. The live auction information may include one or more session identifiers and their status (e.g. open or live, closed, upcoming, etc.), the current lot status (e.g. open, closing, closed, auction paused, auctioned resumed, reopened, etc.) and time stamps of the status events, updated bid information that includes each successive bid amount, the bid type (e.g. floor, Internet, phone, mail, etc.), the final winning bid and other information regarding the current lot and its status.] in view of col. 5, lines 35-56 [Delivery of information by the auction host system to the remote auction participant may be provided with no extra software required by the remote auction participant other than the normal web browser or other applications or software that may be available on the remote participant's interface and that are typically provided with such devices. All of the applications and script may be provided on the auction host's computer or server system and only one HTTP or other connection may be needed to maintain real-time auction updates from the auction host computer or server system… live auction system provides many different features that facilitate the participation and interaction of remote auction participants with the live auction being conducted at the auction host location or venue 10. FIG. 4 shows an example of a screen display 60 that may be provided on the remote auction participant's interface device 44]);
	said system further including an audio/video system coupled to the network (Figs. 1-3; col. 3, lines 41-58 [the video and audio devices 22, 24 are in communication with the server system 42 for providing video and audio feeds from the auction room 10 to the server that are transmitted through the network 46 to the remote auction participants 44]), the audio/video system configured to:
	a) capture live audio of an auctioneer in real-time during said auction (Figs. 1-7; col. 2, lines 30-42 [Provided in the auction room venue 10 are one or more video recording devices or cameras 22 and one or more audio recording devices, such as the microphone 24, which may located on or near the auctioneer, such as at the auctioneer's podium or station. The video recording device may also contain its own audio recording device that is integrated with the video device 22. The video and audio recording devices 22, 24 record images and audio within the auction room or venue. These may be configured to capture images and sound from the auctioneer 12 and the auctioneer's surroundings],  col. 6, lines 9-32 [a streaming video field 62 may be provided by the auction system that provides a video image of the auction room 10, which may show a live video image of the auctioneer or overseer or the auction room or venue during the conducting of the auction… the video field 62 is used for providing video image of the auction room to facilitate providing the remote auction participant with an approximation of the experience of actually being present in the auction room or venue itself… the video field 62 may be provided with video/audio controls 64 for controlling the video and audio levels, such enlarging or minimizing the video field, muting or increasing or decreasing the volume] in view of col. 3, line 41 to col. 4, line 67 [the video and audio devices 22, 24 are in communication with the server system 42 for providing video and audio feeds from the auction room 10 to the server that are transmitted through the network 46 to the remote auction participants 44… auction-related information is provided from the auction room 10 to the remote auction participants 44 substantially in real time… The output from the video streaming server 42 may be transmitted as video stream from a video player (e.g. Adobe Flash video player) that may be embedded in the auction host application or website to the remote auction participants 44 through the network 46]); and
	b) transmit said live audio and a video over the network to said client computing devices in real-time (Figs. 1-7; col. 2, lines 30-42 [Provided in the auction room venue 10 are one or more video recording devices or cameras 22 and one or more audio recording devices, such as the microphone 24, which may located on or near the auctioneer, such as at the auctioneer's podium or station. The video recording device may also contain its own audio recording device that is integrated with the video device 22. The video and audio recording devices 22, 24 record images and audio within the auction room or venue. These may be configured to capture images and sound from the auctioneer 12 and the auctioneer's surroundings],  col. 6, lines 9-32 [a streaming video field 62 may be provided by the auction system that provides a video image of the auction room 10, which may show a live video image of the auctioneer or overseer or the auction room or venue during the conducting of the auction… the video field 62 is used for providing video image of the auction room to facilitate providing the remote auction participant with an approximation of the experience of actually being present in the auction room or venue itself… the video field 62 may be provided with video/audio controls 64 for controlling the video and audio levels, such enlarging or minimizing the video field, muting or increasing or decreasing the volume] in view of col. 3, line 41 to col. 4, line 67 [the video and audio devices 22, 24 are in communication with the server system 42 for providing video and audio feeds from the auction room 10 to the server that are transmitted through the network 46 to the remote auction participants 44… auction-related information is provided from the auction room 10 to the remote auction participants 44 substantially in real time… The output from the video streaming server 42 may be transmitted as video stream from a video player (e.g. Adobe Flash video player) that may be embedded in the auction host application or website to the remote auction participants 44 through the network 46]); and
	wherein said computer server is further configured to receive text messages from said client computing devices and display said text messages to said auctioneer (Figs. 1-7 and Fig. 16; col. 15, lines 51-63 [in addition to the audio/video feeds, a live chat feature may be provided for providing instant communication between the auction host administrators or personnel and the remote participants… The remote participant may also initiate the chat communications] in view of col. 2, lines 28- 54 [The auctioneer or overseer may also constitute an auction administrator… The auctioneer 12 may be provided with a device 26, such as a personal computer or other computing device, with a monitor or display, for displaying an auctioneer display, which is described in more detail later on, with information regarding the auction.], col. 14, line 37 to col. 15, line 6 [the auctioneer or overseer may be provided with updated auction information through an auctioneer display or screen 250 that may provided on the auctioneer's display device 26], and col. 5, lines 35-56; Examiner notes the messages displayed in Figs. 4-7 in the “auctioneer messages” are text messages). 

While Carpenter discloses wherein said computer server is further configured to receive text messages from said client computing devices and display said text messages to said auctioneer (Figs. 1-7 and Fig. 16; col. 15, lines 51-63 in view of col. 2, lines 28- 54, col. 14, line 37 to col. 15, line 6, and col. 5, lines 35-56), Carpenter does not explicitly disclose the text messages are displayed to the auctioneer so that other entities are prevented from view said text messages. However, in the field of auctions (abstract) Moshal teaches conducting an auction and providing auction participants an interface on their terminals informing the participants of the auction information, allowing the participant to place a bid, and a messaging window that allows private communications with the auctioneer including communications from participants to the auctioneer (Figs. 7 and 13 [Examiner notes the “Auction Messages” interface includes “(this message will not be seen by other bidders)”]; ¶0028, ¶0032, and ¶0061). The system of Moshal is applicable to the system of Carpenter as they share characteristics and capabilities, namely, they are directed to live online auctions. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the messaging system as taught by Carpenter with the private messaging chat between a participant and auctioneer that will not be seen by other bidders as taught by Moshal. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Carpenter in order to have private communications between the auctioneer and particular participant (¶0061).
Regarding claim 2, Carpenter in view of Moshal teaches the system set forth in claim 1, Carpenter further discloses wherein said computer server is further configured to receive entries of bid information for multiple auction items simultaneously (Figs. 1-7; col. 6, lines 3-8 [several live auctions are being conducted simultaneously], col. 6, line 47 to col. 7, line 25 [information in the screen may be continuously updated in substantially real time so that the remote participant is provided with up to date information regarding the auction… By clicking or activating a bid command button 78 or other instruction, the next bid amount can be quickly placed by the remote participant. Other methods for executing bids may also be provided in the remote participant interface. The bid request or instruction is then transmitted to the auction host through the auction host system. If accepted, the placed bid may be displayed in the live auction display field 72 where it is displayed to other remote auction participants] in view of col. 5, lines 35-56 [Delivery of information by the auction host system to the remote auction participant may be provided with no extra software required by the remote auction participant other than the normal web browser or other applications or software that may be available on the remote participant's interface and that are typically provided with such devices. All of the applications and script may be provided on the auction host's computer or server system and only one HTTP or other connection may be needed to maintain real-time auction updates from the auction host computer or server system… live auction system provides many different features that facilitate the participation and interaction of remote auction participants with the live auction being conducted at the auction host location or venue 10. FIG. 4 shows an example of a screen display 60 that may be provided on the remote auction participant's interface device 44]). 

Regarding claim 4, Carpenter in view of Moshal teaches the system set forth in claim 1. While Carpenter further discloses wherein said computer server is further configured to end said auction (col. 11, lines 21-25 [the system will determine if the lot auction is open or closed at 162.], col. 11, lines 41-45 [If the lot has closed, a determination is made as to whether the participant is the winner at 170. If not the winner], col. 12, line 52 to col. 13, line 43 [When a lot is closed or in the process of being closed, the receipt of late bids are monitored, such as by a separate thread or program configured for monitoring the late bids. When the late bids are detected, a latency detection notification is provided by the auction host system after the closing of an auctioned lot has been completed at the host location. This may be only for bids that are received within a preselected amount of time after the bidding has been closed, such less than 1, 2, 3, 4 or 5 seconds. When a late bid received within the predetermined time limit is received, the late bid notification is triggered and this information may be provided to the auction overseer or administrator… If the lot closing process is complete an auction is opened for the next lot at 200. If a bid is now received for the closed lot, a determination is made as to whether the bid was received within the predetermined period for receiving late bids (e.g. within 3 seconds of lot closing) at 202. If the bid is not received within the predetermined period, the bid is not accepted]; Examiner notes “closed” is comparable to end), Carpenter does not explicit disclose ending said auction at a specific time. However, Moshal further teaches providing a countdown timer to indicate a specific time until the end of the auction round (Fig. 7, element 711; ¶0028 [interface should provide a timer that counts down to show the approaching end of a round], ¶0032 [an indication of time until the end of the round], ¶0061 [A timer 711 indicates the remaining time in a round. Preferably, the time displays a time message that is regularly updated by the server. Alternatively, a participant's clock on the participant's computer can be synchronized with a server clock]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the end of said auction as taught by Carpenter with the countdown timer as taught by Moshal. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Carpenter in order to indicate the remaining time left (¶0061).

Regarding claim 6, Carpenter in view of Moshal teaches the system set forth in claim 1, Carpenter further discloses wherein said computer server is further configured to send a notification to a specific computing device to notify a user via said specific client computing device that another bidder has submitted a higher bid on a specific auction item (col. 9, line 50 to col. 10, line 13 [Alerted events may include… when the auction participant has been outbid… The audio alert may also be provided in conjunction with a visual display, such as a flashing icon, pop up window or icon or other visual device that may further facilitate notifying the auction participant of the occurrence of the alerted event… an email, text, voice message or other notification may be provided to the participant separately from any provided on the remote participant interface. The notification may be generated by the auction host system and may be sent or delivered to the participant in a manner selected by the participant to indicate they have been outbid or other event has occurred or is occurring]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Moshal and Friedman (US 2014/0172614 A1). 

Regarding claim 5, Carpenter in view of Moshal teaches the system set forth in claim 4. While Carpenter further discloses wherein said computer server is further configured to extend said auction for a first time period if a bid is received within a preset time period  (col. 12, line 52 to col. 13, line 43 [When a lot is closed or in the process of being closed, the receipt of late bids are monitored, such as by a separate thread or program configured for monitoring the late bids. When the late bids are detected, a latency detection notification is provided by the auction host system after the closing of an auctioned lot has been completed at the host location. This may be only for bids that are received within a preselected amount of time after the bidding has been closed, such less than 1, 2, 3, 4 or 5 seconds. When a late bid received within the predetermined time limit is received, the late bid notification is triggered and this information may be provided to the auction overseer or administrator… If the lot closing process is complete an auction is opened for the next lot at 200. If a bid is now received for the closed lot, a determination is made as to whether the bid was received within the predetermined period for receiving late bids (e.g. within 3 seconds of lot closing) at 202. If the bid is not received within the predetermined period, the bid is not accepted… The administrator accepts the late bid at 212 and the system may play an audio alert to indicate the previous lot has been re-opened at 214. The bidding on the re-opened lot is continued at 198]), Carpenter in view of Moshal does not explicit teach wherein said computer server is further configured to extend said auction for a first preset time period if a bid is received within a second preset time period before said auction is scheduled to end. However, in the field of online auctions (abstract), Friedman teaches adjusting the duration of an auction based on auction rules, such as if a bid is received within a set number of minutes before the auction expiration, the auction is extended by another duration of time (e.g., one minute extension) (¶0021, ¶0041).  

The system of Friedman is applicable to the system of Carpenter in view of Moshal as they share characteristics and capabilities, namely, they are directed to live online auctions. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the auction extension as taught by Carpenter with the adjusting the duration of an auction based on auction rules, such as if a bid is received within a set number of minutes before the auction expiration, the auction is extended by another duration of time as taught by Friedman. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Carpenter in view of Moshal in order to optimize the auction by enabling the transaction price to reach a higher value more quickly, while at the same time shortening the duration of the auction (¶0041).


Response to Arguments
	Applicant’s arguments filed 6/14/2022, with respect to the previous 35 USC §112(b) rejections have been fully considered and are mostly persuasive in view of the arguments and amended claims. As noted above and in the previous rejection, claim 1 recites the limitation “transmit said live audio and video” in line 22. Examiner maintains there is insufficient antecedent basis for the limitation “said live audio and video” in the claim. This 35 USC §112(b) rejection has been maintained. For the purpose of compact prosecution, Examiner has interpreted the limitation of line 22 as “transmit said live audio and a video.” Claims 2 and 4-6 inherit the deficiencies of claim 1. With respect to the other previous 35 USC §112(b) rejections, they have been fully considered and are persuasive in view of the arguments and amended claims. Accordingly the other previous 35 USC §112(b) rejections have been withdrawn. 
Applicant’s arguments filed 6/14/2022, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. 
Applicant argues on pages 4 and 9 of the Remarks that the claims are not directed to an abstract idea (judicial exception). Examiner respectfully disagrees. As an initial matter, Examiner notes that the argued concept of claims being directed to “conducting a live… auction wherein users can watch and hear the live auctioneer in real time, place bids, and automatically extend an auction under specific circumstances. Further, these claims include a system for conducting a live auction in real time that looks and feels like an in-person auction, with additional capabilities of discreetly and privately communicating with the auctioneer in real time, and including the ability to provide notifications to a bidder that another bidder has placed a higher bid on a specific auction item” is itself an abstract idea, which is encompassed in the stated abstract idea of “enabling participation in an active live auction.” According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). Additionally, the 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas.  In this case, the abstract ideas recited in representative claim 1 are certain methods of organizing human activity because the system enables participation in an active live auction by displaying items to auction participants, receive auction bids for an item that is being auctioned, transmit bid status information, capture live audio of an auctioneer in real-time during said auction, transmit information, and receive and display text messages to said auctioneer so that other entities are prevented from viewing said text messages. Enabling participation in an active live auction is considered “certain methods of organizing human activity” which is used to describe concepts relating to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations)(see MPEP 2106.04(a)(2)(II)). Examiner further notes the abstract idea grouping “certain methods of organizing human activity” encompasses both activity of a single person (for example a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial or legal interaction) and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping” (see October 2019 Update: Subject Matter Eligibility; see also F-5 of the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)). Therefore, the claims recite certain methods of organizing human activity because the system enables individuals to patriciate in an active live auction and the Examiner maintains the claims recite an abstract idea.    
Applicant argues on pages 4, 7-8, and 10 of the Remarks that the claims that the Examiner has failed to provide proper §101 analysis, as required by the 2019 Revised Patent Subject Matter Eligibly Guidance because  “the Examiner failed to provide sufficiently clear and specific reasoning as to why each claim includes specific limitation or combination of limitations that are well-understood, routine, conventional activity in the field” under step 2B. Examiner respectfully disagrees. USPTO guidance uses the term additional elements to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception (2019 PEG, Footnote 24). It is noted that while the memorandum released by the USPTO on April 19, 2018 (“Berkheimer Memo”) revises the procedures set forth when concluding an element (or combination of elements) represents well-understood, routine, conventional activity, the Berkheimer Memo’s procedures are not applicable when determining the claim invokes computers merely as a tool or merely using a computer to perform an abstract idea (see 2106.05; see also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, Return Mail, Inc. v. U.S. Postal Service, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095). Further, while the conclusion of whether a claim is eligible under Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two (see MPEP 2106.05(II)). As noted above and in the previous rejection, the additional elements of claim 1 include a network, a processing device, a computer server programmed with a database and hosting a website, a plurality of client computing devices operatively connected to said computer server to form said network, and an audio/video system coupled to the network configured to capture live audio and transmit the live audio and video over the network to said client computing devices in real time. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). The instant claims are not directed to improving “the existing technological process” requiring the generic components to operate in an unconventional manner to achieve an improvement in computer functionality or requiring the non-conventional and non-generic arrangement of known, conventional pieces to improve a technical process. As currently recited, the instant claims are directed to improving the argued business task of “enabling participation in an active live auction.” It is noted that receiving or transmitting data over a network, e.g., using the Internet to gather data is considered to be well-understood, routine, and conventional computer functions (see MPEP 2106.05), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP 2106.05), and claims reciting new abstract ideas for which there is no prior art (i.e., an “inventive concept” or novelty) is not the test for patent eligibility (see MPEP 2106.05).
The claimed additional elements, individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “enabling participation in an active auction” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). The invention as claimed merely automates “enabling participation in an active live auction” (i.e., the abstract idea) and therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Therefore, the Examiner maintains the claims are not significantly more than the abstract idea.  
Applicant argues on page 8 of the Remarks that for dependent claims 2-6, the Examiner has not clearly explained why the additional features, individually or as an ordered combination do not result in the claims as a whole amounting to an inventive concept. Examiner respectfully disagrees. As noted above and in the previous rejection, dependent claims 2-6 do not recite any additional elements. USPTO guidance uses the term additional elements to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception (2019 PEG, Footnote 24). The limitations recited in dependent claims 2-6 merely act to provide further embellishments of the abstract idea recited in claim 1. For example, dependent claim 2 recites “The system of claim 1, wherein said computer server is further configured to receive entries of bid information for multiple auction items simultaneously.” The additional element of the “server computer” was already fully analyzed in the rejection of claim 1. The additional limitation of “receiving entries of bid information for multiple auction items simultaneously” is part of the abstract idea of “enabling participation in an active live auction”, and does not contain any additional elements, such as hardware, beyond the abstract idea itself. Accordingly, the limitations of dependent claims 2-6 do not aid in the eligibility of independent claim 1 as they merely act to provide further embellishments of the abstract idea recited in claim 1. Therefore, Examiner maintains claim(s) 2-6 is/are ineligible.
Applicant’s arguments filed 6/14/2022, with respect to the 35 USC §102 and 35 USC §103 rejections have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims. 



Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference D of the Notice of References Cited Hilliard et al. (US 2018/0150889 A1) discloses an online auction that allows bidders to watch an audio/video feed of the auction live, facilitates participation in multiple auctions that are occurring simultaneously, enables potential bidders to perform searches of the auction inventory prior to the auction, and notifies a bidder if their bid is no longer the highest bid. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625